Citation Nr: 0409167	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from December 1964 to 
September 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision by the Winston-Salem, North 
Carolina, Regional Office (RO).

On appeal the veteran has raised the issue of entitlement to 
service connection for a psychiatric disorder other than 
PTSD.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.


FINDING OF FACT

The preponderance of the medical evidence is against finding 
that the veteran has PTSD due to a verified in-service 
stressor..


CONCLUSION OF LAW

The veteran did not incur PTSD in military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(a), 3.304(f), 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This decision has been made in contemplation of the Veterans 
Claims Assistance Act of 2000 (VCAA) which prescribes VA 
duties to advise a claimant of evidence needed to 
substantiate a claim and to help her obtain that evidence.  
The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  

In a May 2001 letter, the RO explained the VCAA, to include 
the veteran's duty to help VA secure evidence necessary to 
substantiate her claim.  In letters dated in October 1998, 
June 1999, January 2001, and again in the May 2001 letter, 
the RO asked her to identify custodians of relevant evidence.  
An August 2000 RO decision denied the claim and explained the 
rationale for the denial  A copy of that rating decision was 
provided to the veteran.  The RO reconsidered the claim in 
the January 2002 decision, and that decision also explained 
the rationale for the denial.  A copy of that decision was 
provided to the veteran in February 2002.  The April 2003 
Statement of the Case explained the rationale for the denial 
in light of the applicable law.  In view of the foregoing, 
the Board finds that the veteran has been notified of the 
evidence needed to substantiate her claim.

With regard to the VA duty to assist the claimant obtain 
evidence, the veteran said she had been treated at San 
Francisco General Hospital but, in a November 2001 letter, 
the hospital reported that they had none of her treatment 
records because records more than ten years old are 
destroyed.  She also reported treatment at the Miami VA 
Medical Center, at Providence Hospital in Everett, 
Washington, at Long Memorial and Cone Memorial Hospitals in 
Greensboro, North Carolina, and at Salisbury VA Medical 
Center, all of which submitted available treatment records.  

The file also includes reports of VA psychological testing 
and evaluation over four days in February and March 1998, of 
a VA psychiatric examination in July 2000, a VA psychiatric 
examination in October 2001, and VA outpatient treatment 
records.  It has not been made to appear that relevant 
evidence exists that has not been obtained and, when it is 
clear there is no additional evidentiary development to be 
accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (even strict 
adherence to the requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  In 
view of the foregoing, the Board finds that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained, that the evidence of record overwhelmingly 
supports the result reached, that remand would be pointless, 
and that any error herein with regard to the nature of notice 
and the duty to assist pursuant to VCAA is harmless.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The veteran seeks service connection for PTSD based on 
homosexual, or near-homosexual, experiences she had in-
service, and due to an assault by a boy friend.  

Service connection is granted when evidence shows that 
current disability results from injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

Service connection for PTSD, specifically, requires medical 
evidence of a diagnosis of PTSD made in accord with the 
diagnostic criteria of the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), medical evidence linking the 
disorder to events in service and, unless the claimant 
engaged in combat with the enemy or was held as a prisoner of 
war and the claimed stressor is related to those experiences, 
credible supporting evidence that the in-service events 
occurred.  38 C.F.R. §§ 3.304(f), 4.125.

A recent amendment to 38 C.F.R. § 3.304(f) provides that a 
claim for entitlement to service connection for PTSD based on 
alleged assaults in service cannot be denied until the 
veteran is given a detailed notice of the nature of 
corroborative evidence that could be submitted.  That notice 
was provided to the appellant in October 1998.

Turning now to the evidence of record, the veteran's service 
personnel records show that she had basic training at Fort 
McClellan, advanced individual training at Fort Sam Houston 
and, at the end of April 1965, was assigned to Letterman Army 
Hospital.  Her service medical records show that she went on 
sick call once in January 1965 and six times in April 1965.  
After she was assigned to Letterman, she went on sick call on 
at least fourteen occasions in May 1965 alone with 
gynecologic, skin, respiratory, headache and gastric 
complaints.  A number of medications were prescribed, 
including barbiturates, tranquilizers, and antihistamines.  
At the end of May 1965, she was hospitalized overnight for 
acute poisoning.  Her sick call visits continued in June, 
July, and the early part of August 1965.  Angioneurotic edema 
(hives) was the most common diagnosis though urologic 
complaints were recorded as well.

The evidence of record, particularly the report of an August 
1965 psychiatric evaluation, shows that, in April 1965, the 
veteran was detailed to serve with another woman as charge of 
quarters in their barracks.  She said that, during their tour 
of duty, she had to stave off sexual advances by the other 
woman, and then filed a complaint with the military police.  
Approximately one month later, she withdrew the complaint, 
even saying she would be willing to state that the complaint 
was false, because she wanted to "get along better" with 
the "homosexual element" (sic) in her barracks.  She said 
that, on July 12, "in order to be friendly and see what it 
was like," she "submitted" to homosexual relations, which 
she said she did not enjoy, with the same woman against whom 
she had previously filed a complaint.  She said she knew she 
could get into trouble for doing so, as she knew that the 
other woman was under investigation for homosexual activity.  
Thereafter, she reported her conduct to the military police.  
She said that, also in July, she had a serious heterosexual 
relationship, "almost went all the way," and felt guilty.  
Her boy friend left the service and she began dating a sailor 
stationed at Treasure Island.  

Their sixth date took place in August 1965.  While walking 
toward the WAC barracks just before midnight he tried to kiss 
her and, when she resisted, he pushed her to the ground.  He 
reportedly then jumped on the appellant and began to kiss and 
fondle her.  She screamed, he fled, and another couple 
walking nearby came to her aid.  She was taken to the 
emergency room at Letterman and, although she was crying, she 
insisted that she was all right and left before a doctor 
could examine her.  An hour or so later, a policeman found 
her walking and took her to a San Francisco hospital.  She 
had no identification and was described as "almost 
catatonic."  In the morning, her unit discovered her 
absence, found her identification in her room, and concluded 
that she had not slept there.  At the San Francisco hospital, 
she underwent an Amytal interview and, late that afternoon, 
was identified by unit personnel.  She was transferred to 
Letterman on the morning of August 14 with the diagnosis of 
dissociative reaction.

She remained hospitalized until her separation from service 
in September 1965.  While hospitalized her mood showed marked 
lability, with frequent crying, and she refused to eat.  Her 
mood improved markedly with visitors.  Mental status was 
unremarkable, but her judgment was poor and she lacked 
insight.  The examiner found her to be evasive, and said that 
much of the information in the instant report was obtained 
from the military police and members of the veteran's unit.  
The examiner noted that the veteran presented a superficial 
picture of adjustment disorder, but said that her behavior 
during the preceding four months demonstrated severe 
immaturity and emotional instability, with impulsiveness and 
markedly poor judgment, and that she was evasive to the point 
of lying to disguise that behavior.  The veteran said she 
wished to remain in service, but the examiner said she lacked 
motivation for it.  The examiner said that she lacked 
insight, and predicted that her basic character disorder 
would continue to drastically interfere with her 
effectiveness in service.  The diagnosis was severe, chronic, 
emotionally unstable, immature personality manifested by 
lability of mood, impulsive behavior, poor judgment, 
evasiveness, lack of guilt, an acute dissociative reaction, 
and sexual identity problems-a disorder not amenable to 
treatment, hospitalization, disciplinary action, training, 
transfer, or reclassification.  He said her character 
disorder had been of lifelong duration, and could be presumed 
to be permanent.  Thereafter, the veteran was separated from 
service.  In her discharge medical history report the veteran 
stated that she had previously been treated by psychiatric 
doctors but she did not report this earlier on her standard 
form 89 (Report of Medical History) for fear of being turned 
down. 

In July 1998, the veteran claimed entitlement to service 
connection for PTSD based on sexual trauma, to-wit:  sexual 
advances made by another woman while the two of them were on 
duty as charge of quarters, an incident she said occurred in 
1965.  She said the other woman kissed her and fondled her.  
The appellant reportedly then "lost control, screamed[,] and 
left the base.  I began to wonder [sic] and (did) not know 
where I went.  A police officer asked me where was I going, I 
couldn't talk due to this most traumatic incident."  She 
said the officer then took her to the hospital where a 
"lobotomy" was performed and "truth serum" administered.  
She said that, thereafter, she requested separation from 
service.  

The veteran contended that the homosexual incident had 
affected her entire life, that she had flashbacks of it, and 
that she was in counseling to overcome it.  She said she took 
medication prescribed for depression, and that, in the past, 
she used "drugs and alcohol to ease the pain," that she had 
a scar on her arm from intravenous drug use, that she had 
been promiscuous and had low self-esteem, but that she was 
currently "clean" and thought well of herself.  She said 
that, although she had a master's degree, her economic and 
social status had changed drastically, she had bouts of 
depression, had been unable to maintain employment, and 
merely stayed home and refused to answer the telephone.

At an October 2003 hearing chaired by the undersigned, the 
veteran testified that she lived in Miami after her 
separation from service, that she moved to Everett, 
Washington, in 1980, and to North Carolina in 1998.  The 
claims file includes a VA request for 1965 records from San 
Francisco General Hospital, and a November 2001 reply 
indicating that records that old had been destroyed.  The 
file also contains records from the Miami VA Medical Center 
(VAMC); records from private physicians in Everett, 
Washington; records from Providence General Medical Center, 
Everett, dated from 1991; 1996 records from Golden Glades 
Hospital in Miami; 1996 records from the Washington, DC, 
VAMC; extensive records from Long Community and Cone Memorial 
Hospitals, Greensboro, beginning in 1998; 1999 records from 
the Guilford Orthopaedic and Sports Medicine Center, 
Greensboro; and records from the Salisbury VAMC dated from 
1999.  Except for a very few records from Salisbury VAMC, 
none of the medical evidence of record addresses a 
psychiatric disorder.

The medical record shows that the veteran underwent many 
surgical procedures, and she complained of depression due to 
pain and physical limitations after her second hip 
replacement.  Her VA physician referred her for psychological 
evaluation, and she underwent same during four days in 
February and March 1998.  Initially, she said she had worked 
in child protective services until recently laid off, and she 
complained of feelings of depression.  However, she obtained 
employment, her mood improved.  The evaluation process was 
drawn out due to the need to reschedule around her 
employment.  Testing led the examiner to diagnose "phase of 
life problem."

In July 2000, the veteran underwent a VA psychiatric 
examination for PTSD.  She reported joining the service after 
high school.  In service, in 1965, she reported on charge-of-
quarters duty with another woman who made sexual advances 
toward her.  She said that, in a state of shock, she walked 
the streets of San Francisco, was hospitalized, underwent an 
Amytal interview, and was separated from service.  Three 
months after separation she visited a brother in Washington, 
DC, drank some bleach, and was hospitalized, but she did not 
report being diagnosed with PTSD at that time.  Thereafter, 
she obtained a master's degree in social work.  She said she 
worked in public relations for the Federal Aviation 
Administration from 1983 to 1988, but she could not recall 
what she did from 1965 to 1988.  She had been married and 
divorced.  She said she had never had a problem with alcohol, 
but used marijuana and cocaine every few months.  The 
examiner reviewed the evidence of record, including the 
service medical records set forth above, and noted that a 
record from Providence Hospital reflected a diagnosis of 
pancreatitis thought to be related to alcohol.  The veteran 
said she was not seeing a psychiatrist and was not taking 
psychotropic medication.  Mental status examination was 
unremarkable.  Diagnoses included cocaine and marijuana abuse 
and personality disorder not otherwise specified.

A November 2000 outpatient treatment record by the VA 
psychiatry clinic noted that the veteran was referred by her 
representative for evaluation of possible PTSD.  The record 
is as follows:

Veteran gives (history) of sexual trauma 
in service, with persistent PTSD symptoms 
including recurrent thoughts of service 
experiences; says symptoms interfere with 
usual activities including graduate 
school.  Alert and pleasant.  Assessment:  
Anxiety disorder (not otherwise 
specified); PTSD.  GAF 51.

In October 2001, the veteran was afforded another psychiatric 
examination.  The veteran reported events in service of a 
sexual nature, and the examiner reviewed those events, and 
the more recent medical evidence, in her claim file.  She 
said she had some difficulty with sleep but denied 
nightmares.  She also denied flashbacks, intrusive thoughts, 
anxiety, a bad temper, being easily startled, and being 
bothered by crowds.  There was no evidence of a thought 
disorder, her mood was pleasant, and her affect appropriate.  
There was no suspicion, delusions, hallucinations, or ideas 
of reference.  Memory was good, and insight, judgment, and 
intellectual capacity were adequate.  There was no suicidal 
or homicidal ideation, though she reported that she felt 
"lonesome" at some point in the 1980's, drank some bleach, 
and was hospitalized.  She was not undergoing psychiatric 
treatment nor was she taking psychotropic medication.  The 
examiner said that the veteran experienced some traumatic 
events in service that frightened her, but she was not 
reexperiencing them in any way, avoiding stimuli associated 
with the events, or demonstrating symptoms of increased 
arousal.  The examiner found that the veteran did not meet 
the DSM-IV criteria for PTSD.  The Axis I diagnosis was 
anxiety disorder not otherwise specified, and the Axis II 
diagnosis, which the examiner said was the primary diagnosis, 
was personality disorder not otherwise specified.

At the October 2003 hearing, the veteran testified about the 
incident in service with the woman, claimed that she thought 
about the incident every day, and that it had affected her 
whole life.  Her representative asked her what triggered 
thoughts of the incident, and she said she thought of it when 
she contemplated colleagues of the same age with the same 
academic background who had accomplished more in their lives 
than she had in hers.  She said she moved to North Carolina 
in 1998 and, since then, sought treatment at the Salisbury 
VAMC many, many times, but most of the treatment was for 
physical conditions.  She said she had only gone twice to the 
mental hygiene clinic, because Salisbury was some distance 
from her home, and her diagnosis there was bipolar disorder.

This case does not turn on verification, or the lack thereof, 
of events claimed to have occurred in service.  The August 
1965 psychiatric report indicated that it was not based on 
history from the veteran, as she was not very forthcoming, 
but on information gathered by the examiner from the military 
police and from members of the veteran's unit.  Thus, the 
Board assumes the bona fides of the veteran's report of the 
April 1965 incident with the woman.  The Board notes, 
however, that her hospitalization at San Francisco General 
was clearly unrelated to that April 1965 incident as it 
occurred in August 1965 just prior to her separation from 
service.

Instead this case turns on medical evidence, and the Board 
must determine whether the medical evidence is at least in 
equipoise in showing a link between PTSD and the veteran's 
experiences in service, or whether a preponderance of the 
evidence is against such a link, in which case the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
making the above determination, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same.  At the same time, the 
Board cannot make its own medical determination, and must 
have plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Turning now to the medical evidence, except for the brief 
November 2000 VA record, the veteran does not have a 
diagnosis of PTSD.  Instead, she has had three extensive 
evaluations, one by a psychologist and two by a psychiatrist, 
and who have not diagnosed PTSD.  She alluded to counseling 
she has had, but said her counselor diagnosed bipolar 
disorder, not PTSD.  Because the November 2000 record does 
not reflect a review of the veteran's service medical 
records, does not reflect an analysis of the diagnostic 
criteria of DSM-IV, does not reflect consideration of 
psychiatric examinations and psychological evaluations that 
preceded it, is based entirely on history from the veteran, 
and is merely conclusory, the Board attaches no credibility 
to it.  Grover; Miller; Green; LeShore; Reonal.  The November 
2000 VA record is outweighed by the two psychiatric 
examinations and the psychological evaluation-affirmative 
and unequivocal evidence that the veteran does not have 
PTSD-and service connection for PTSD is not warranted.

The benefit sought on appeal is denied.

In reaching this decision the Board acknowledges that Social 
Security benefits are being paid to the veteran and that the 
record does not include the medical records utilized by that 
agency in awarding benefits.  The Board finds, however, that 
there is no duty to secure those records in light of the 
appellant's admission that Social Security benefits are based 
on her hip disability.  No contention or evidence has been 
presented that even suggests that Social Security benefits 
are awarded due to PTSD.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



